DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.    	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
5.    	Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 10,904,100. Therefore, the claims shown in the following table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application
17/077,179

US Patent No.
10,904,100
Comments
Claim 1:
A method comprising:
collecting telemetry data that represents a state of a network device during a live operating session;
deriving, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules;
generating, based at least in part on the set of steps, a 
reproducing the state of the network device during the live operating session; and
debugging the state of the network device; and
performing a debug operation that executes the playback decision tree.

Claim 11:
identifying a problem with the state of the network device by executing the playback decision tree; and
remedying the problem with the state of the network device via a network diagnostic tool.

Claim 14:
The method of claim 1, further comprising:
recording one or more debug actions taken during the debug operation; and 

adding the debug actions to one or more nodes included in the playback decision tree to account for the debug actions in future debugging operations.

Claim 15:
The method of claim 1, further comprising:
based at least in part on the debug operation; and 
performing an additional debug operation that, executes the modified playback decision tree.

Claim 1:
A method comprising: 

collecting telemetry data that represents a state of a network device during a live operating session; 
deriving, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules; 
generating, based at least in part on the set of steps, a 
reproducing the state of the network device during the live operating session; and 
debugging the state of the network device; 
performing a debug operation that executes the playback decision tree; 

identifying a problem with the state of the network device by executing the playback decision tree; 
remedying the problem with the state of the network device via a network diagnostic tool; 


recording one or more debug actions taken during the debug operation; and 















modifying the playback decision tree to account for the debug actions in future debugging operations by 

adding the debug actions to one or more nodes included in the playback decision tree.

As can be seen from the chart, when instant dependent Claims 11, 14, and 15 are combined with Claim 1, the recitations are virtually identical to Claim 1 of the patent. There are slight variations in the wording of instant Claims 14 and 15, but the elements claim the same subject matter. The underlined limitations show the similarities. The only additional limitation in instant Claim 15 is italicized, but the recitation of performing additional debug operations 
Claim 2:
The method of claim 1, 
wherein reproducing the state of the network device comprises reproducing, on a different computing device, the state of the network device during the live operating session.

Claim 2:
The method of claim 1, wherein reproducing the state of the network device comprises reproducing, on a different computing device, the state of the network device during the live operating session.

Claim 3:
The method of claim 1, further comprising 
detecting a triggering event on the network device at a certain point in time; and
wherein collecting the telemetry data comprises collecting the telemetry data in response to detecting the triggering event.

Claim 3:
The method of claim 1, further comprising
detecting a triggering event on the network device at a certain point in time; and 
wherein collecting the telemetry data comprises collecting the telemetry data in response to detecting the triggering event. 

Claim 4:
The method of claim 3, 
wherein the triggering event comprises at least one of:
a request from an administrator;

one or more pre-programmed rules;
a health metric associated with the network device; and
a performance metric associated with the network device.

Claim 4:
The method of claim 3, 
wherein the triggering event comprises at least one of: 
a request from an administrator; 

one or more pre-programmed rules; 
a health metric associated with the network device; and 

a performance metric associated with the network device

Claim 5:
The method of claim 3, further comprising 
detecting an additional instance of the triggering event at an additional point in time; and
wherein collecting the telemetry data comprises collecting at least a portion of the telemetry data in response to detecting the additional instance of the triggering event.

Claim 5:
The method of claim 3, further comprising 
detecting an additional instance of the triggering event at an additional point in time; and
wherein collecting the telemetry data comprises collecting at least a portion of the telemetry data in response to detecting the additional instance of the triggering event.

Claim 6:

The method of claim 5, further comprising performing an additional debug operation that executes the playback decision tree in connection with the additional instance of the triggering event.

Claim 6:

The method of claim 5, further comprising performing an additional debug operation that executes the playback decision tree in connection with the additional instance of the triggering event.

Claim 7:
The method of claim 1, wherein executing the playback decision tree comprises reproducing the state of the network device 
reproducing a stable state of the network device;
detecting an event that occurs during the debug operation; and
determining that the event caused the network device to change from the stable state to an unstable state.

Claim 7:
The method of claim 1, wherein executing the playback decision tree comprises reproducing the state of the network device 
reproducing a stable state of the network device; 
detecting an event that occurs during the debug operation; and 
determining that the event caused the network device to change from the stable state to an unstable state.

Claim 8:
The method of claim 1, wherein generating the playback decision tree comprises: 
generating a plurality of nodes that represent different states of the network device during the live operating session; and
assembling the plurality of nodes into the playback decision tree.

Claim 8:
The method of claim 1, wherein generating the playback decision tree comprises: 
generating a plurality of nodes that represent different states of the network device during the live operating session; and 
assembling the plurality of nodes into the playback decision tree.

Claim 9:

The method of claim 8, further comprising predicting a future system fault based at least in part on the plurality of nodes assembled into the playback decision tree.

Claim 9:

The method of claim 8, further comprising predicting a future system fault based at least in part on the plurality of nodes assembled into the playback decision tree.

Claim 10:

The method of claim 1, wherein collecting the telemetry data comprises collecting the telemetry data 
interfaces incorporated on a forwarding engine of the network device.

Claim 10:

The method of claim 1, wherein collecting the telemetry data comprises collecting the telemetry data from a plurality of sensors 

Claim 12:
The method of claim 1, wherein the telemetry data comprises at least one of: 
network topology data associated with the network device; 
environment data of the network device; 
configuration data of the network device;
session data of the network device;
event data of the network device; 
log files of the network device; and 
trace data of the network device.

Claim 11:
The method of claim 1, wherein the telemetry data comprises at least one of: 
network topology data associated with the network device; 
environment data of the network device; 
configuration data of the network device; 
session data of the network device; 
event data of the network device; 
log files of the network device; and 
trace data of the network device.

Claim 13:

The method of claim 1, wherein the live operating session comprises a mode of operation in which the network device is deployed within a network and handles traffic within the network.

Claim 12:

The method of claim 1, wherein the live operating session comprises a mode of operation in which the network device is deployed within a network and handles traffic within the network.

Claim 16:
A system comprising:

an analysis module, stored in memory, that:
derives, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules;
generates, based at least in part on the set of steps, a playback decision tree that, upon execution, facilitates:
reproducing the state of the network device during the live operating session; and
debugging the state of the network device; and 
a debug module, stored in memory, that 
performs a debug operation that executes the playback decision tree; and



























at least one physical processor configured to execute the collection module, the analysis module, and the debug module.
Claim 14:
A system comprising: 

an analysis module, stored in memory, that: 
derives, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules; 
generates, based at least in part on the set of steps, a playback decision tree that, upon execution, facilitates: 
reproducing the state of the network device during the live operating session; and 
debugging the state of the network device; and 
a debug module, stored in memory, that: 
performs a debug operation that executes the playback decision tree; and 
identifies a problem with the state of the network device by executing the playback decision tree; 
a remedying module, stored in memory, that remedies the problem with the state of the network device via a network diagnostic tool; 
wherein the collection module further records one or more debug actions taken during the debug operation; 
wherein the analysis module further modifies the playback decision tree to account for the debug actions in future debugging operations by adding the debug actions to one or more nodes included in the playback decision tree; and 
at least one physical processor configured to execute the collection module, the analysis module, and the debug module. 



The instant Claim 16 is broader than patent Claim 
Claim 17:

The system of claim 16, wherein, to perform the debug operation, the debug module reproduces, on a different computing device, the state of the network device during the live operating session.

Claim 15:

The system of claim 14, wherein, to perform the debug operation, the debug module reproduces, on a different computing device, the state of the network device during the live operating session.


Claim 18:
The system of claim 16, further comprising a detection module, stored in memory, that 
detects a triggering event on the network device at a certain point in time; and
wherein the collection module collects at least a portion of the telemetry data in response to detecting the triggering event.






Claim 16:
The system of claim 14, further comprising a detection module, stored in memory, that 
detects a triggering event on the network device at a certain point in time; and 
wherein the collection module collects at least a portion of the telemetry data in response to detecting the triggering event.



Claim 19:
The system of claim 16, wherein the triggering event comprises at least one of:
a request from an administrator;
an error detected on the network device;
one or more pre-programmed rules;
a health metric associated with the network device; and
a performance metric associated with the network device.

Claim 17:
The system of claim 16, wherein the triggering event comprises at least one of: 
a request from an administrator; 
an error detected on the network device; 
one or more pre-programmed rules; 
a health metric associated with the network device; and 
a performance metric associated with the network device.

Claim 20:
A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
collect telemetry data that represents a state of a network device during a live operating session;
derive, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules;

reproducing the state of the network device during the live operating session; and 

debugging the state of the network device; and 

perform a debug operation that executes the playback decision tree.
Claim 18:
A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
collect telemetry data that represents a state of a network device during a live operating session; 
derive, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules; 

reproducing the state of the network device during the live operating session; and
debugging the state of the network device; 
perform a debug operation that executes the playback decision tree; 
identify a problem with the state of the network device by executing the playback decision tree; 
remedy the problem with the state of the network device via a network diagnostic tool; 
record one or more debug actions taken during the debug operation; and 
modify the playback decision tree to account for the debug actions in future debugging operations by adding the debug actions to one or more nodes included in the playback decision tree. 



The instant Claim 20 is broader than patent Claim 18, but the essential steps are the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. (US 2017 /0006135 A1, hereinafter referred to as Siebel) in view of Hockett et al. (US 10,204,030 B1, hereinafter referred to as Hockett).
Regarding Claims 1 and 20,
Siebel teaches:
“collect(ing) telemetry data that represents a state of a network device during a live operating session” (paragraphs [0158], [0161]; fig. 2, elements 202, 208).  [The integration component 202 includes an MQ telemetry transport (MQTT) component that  network device,” the state of the data to the “state of a network device,” and the receipt of messages from one or more of the sensor device is indicative of “collect(ing) telemetry data … during a live operating session.”)
 “deriv(ing), from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules” (paragraphs [0161], [0485]; fig. 2, element 202).  [The integration component 202 tracks and stores the status of each processing step in a data load process and provides task-level status ([0161]).  The sensor and network health application analyzes data from communication logs between sensors, network traffic logs, sensor and network hardware specifications, using a combination of expert rule based analytics and machine learning algorithms to assign a health index to each sensor and network asset on the system ([0485]).]  (NOTE: The tracking and storing of status of each processing step in a data load process and providing task-level status is equivalent to the “deriv(ing), from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session,” and the machine learning algorithms to the “set of rules.”)
“reproducing the state of the network device during the live operating session” (paragraph [0168]; fig. 2, element 204).  [The data services component 204 runs on top of an infrastructure of hundreds of nodes, possibly spread across different data centers reproducing the state of the network device,” and the disclosed components to the “network device.”)
“debugging the state of the network device” (paragraphs [0158], [0170]; fig. 2, elements 200, 202, 208).  [The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices ([0158]).  The logging file system is configured to store data logs that reflect operation of the system 200, such as operations, errors, security, or other information about the integration component 202 ([0170]).]  (NOTE: The data logs that reflect operation of the system operations, errors, and security teach “debugging the state of the network device,” and the sensors/devices are equivalent to “network device.”)
 “A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device” (paragraph [0684]).  [The invention takes the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, a non-transitory computer readable storage medium, or any other machine readable storage medium wherein, when the program code is loaded into and executed by a machine.]
Siebel does not teach:
“generat(ing), based at least in part on the set of steps, a playback decision tree.” 
“perform(ing) a debug operation that executes the playback decision tree.”

“generat(ing), based at least in part on the set of steps, a playback decision tree” (column 6, lines 28-34; fig. 3, elements 300, 315, 320).  [Decision tree module 315, of program 300 generates a generic decision tree, based on the genericized information, and playback module 320 replays the steps of the decision tree for debug purposes.]
“perform(ing) a debug operation that executes the playback decision tree” (column 6, lines 52-55).  [During a debug session, the tree can be: (i) automatically replayed, (ii) summarized for quick viewing, and/or (iii) generically replayed on alternate captured data sets and/or alternate live systems.]  
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug, as taught by Hockett; and such inclusion would have provided an alternative tool for using the tree to debug the network devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel does not teach:
wherein reproducing the state of the network device comprises reproducing, on a different computing device, the state of the network device during the live operating session.”
Hockett teaches:
“wherein reproducing the state of the network device comprises reproducing, on a different computing device, the state of the network device during the live operating session” (column 6, lines 28-29 & 52-55; fig. 3, elements 300, 315, 320).  [Decision tree module 315, of program 300 generates a generic decision tree (column 6, lines 28-29).  During a debug session, the tree can be: (i) automatically replayed, (ii) summarized for quick viewing, and/or (iii) generically replayed on alternate captured data sets and/or alternate live systems tree (column 6, lines 52-55).  (reproducing the state of the network device comprises reproducing, on a different computing device, the state of the network device).]  (NOTE: The debug session is equivalent to the “live operating session,” and the replaying of tree to the “reproducing, on a different computing device, the state of the network device.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug, as taught by Hockett; and such inclusion would have provided an alternative tool for using the tree to debug the network devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
“detecting a triggering event on the network device at a certain point in time” (paragraph [0603]; fig. 34, elements 3204, 3414).  [At block 3414 of stream processing logic, the integration services module 3204 receives from the stream processing logic, an indication of an event, such as an alert, based on the processed data, which triggers the integration services module 3204 to take action, such as notifying an application or resource, internal or external to the enterprise Internet-of-Things application development platform 3002, about a real-time or near real-time condition (at a certain point in time).]  (NOTE: The triggering of the integration services module is equivalent to “detecting a triggering event,” and real-time represents a “certain point in time.”)
“wherein collecting the telemetry data comprises collecting the telemetry data in response to detecting the triggering event” (paragraph [0603]; fig. 34, elements 3210, 3400, 3402, 3410).  [At block 3416, the stream processor of the stream analytic services module 3210 receives a new stream of data, and in response to receipt of the new stream of data, the process 3400 may proceed to block 3402 to initiate another cycle of the process 3400.]  (NOTE: The new stream of data is equivalent to “collecting the telemetry data,” and the receipt of the new data to “detecting the triggering event.”)
Regarding Claim 4,
Siebel in view of Hockett teaches all the limitations of parent Claim 3.

“wherein the triggering event comprises at least one of: a request from an administrator; an error detected on the network device; one or more pre-programmed rules; a health metric associated with the network device; and a performance metric associated with the network device” (paragraph [0604]; fig. 34, element 3400).  [The process 3400 can be used in various situations with respect to the energy industry and the utilities sector, where energy loss may be evidenced or caused by myriad occurrences, such as energy usage readings on inactive meters or sensors, tampered or bypassed meters or sensors, and malfunctioning meters or sensors; stream processing in accordance with the process 3400 can allow for rapid identification of meters or sensors potentially associated with energy loss.]  (NOTE: The malfunctioning meters or sensors are equivalent to “an error detected on the network device.” Because the claim recites “the triggering event comprises at least one of” only one of the options was examined.)
Regarding Claim 5,
Siebel in view of Hockett teaches all the limitations of parent Claim 3.
Siebel teaches:
“detecting an additional instance of the triggering event at an additional point in time” (paragraph [0603]; fig. 34, elements 3204, 3414).  [At block 3414 of stream processing logic, the integration services module 3204 receives from the stream processing logic, an indication of an event, such as an alert, based on the processed data, which triggers the integration services module 3204 to take action, such as notifying an application or resource, internal or external to the enterprise Internet-of-detecting an additional instance of the triggering event,” and real-time represents a “certain point in time.”)
“wherein collecting the telemetry data comprises collecting at least a portion of the telemetry data in response to detecting the additional instance of the triggering event” (paragraph [0603]; fig. 34, elements 3210, 3400, 3402, 3410).  [At block 3416, the stream processor of the stream analytic services module 3210 receives a new stream of data, and in response to receipt of the new stream of data, the process 3400 may proceed to block 3402 to initiate another cycle of the process 3400.]  (NOTE: The initiation of another cycle of receiving and processing of another data stream is equivalent to “collecting at least a portion of the telemetry data in response to detecting the additional triggering event.”  It should be noted that the inclusion of the word “additional” does not add a distinction over the Claim 3 recitations, because most systems do not process just one piece of data, but are set up for iterative processing. With the Siebel reference specifically, the process 3400 being referenced is described in paragraph [0601] as being used for “stream processing,” which inherently defines multiple pieces of data.)
Regarding Claim 6,
Siebel in view of Hockett teaches all the limitations of parent Claim 5.
Siebel does not teach:
“performing an additional debug operation that executes the playback decision tree in connection with the additional instance of the triggering event.”

“performing an additional debug operation that executes the playback decision tree in connection with the additional instance of the triggering event” (column 6, lines 52-55; column 12, lines 22-23).  [During a debug session (performing an additional debug operation), the tree can be: (i) automatically replayed, (ii) summarized for quick viewing, and/or (iii) generically replayed on alternate captured data sets and/or alternate live systems; the debug session is triggered with a report of a system error thrown by a particular software application.]  (NOTE: The debug session is equivalent to “performing an additional debug operation,” and the debug session being triggered with a report of a system error to “in connection with the additional instance of the triggering event.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug, as taught by Hockett; and such inclusion would have provided an alternative tool for using the tree to debug the network devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
reproducing the state of the network device during the debug operation by: reproducing a stable state of the network device” (paragraph [0520]).  [Supply network risk analytics helps managers to improve their long-term planning accuracy and to create a stable, predictable, and resilient production chain.]  (NOTE: The creation of a stable, predictable, and resilient production chain is equivalent to “reproducing a stable state of the network device.”)
Siebel does not teach:
“executing the playback decision tree comprises: detecting an event that occurs during the debug operation.” 
“determining that the event caused the network device to change from the stable state to an unstable state.”
Hockett teaches:
“executing the playback decision tree comprises: detecting an event that occurs during the debug operation” (column 7, lines 58-61; column 9, lines 4-6).  [Merging multiple debug sessions into a single playbook tree (executing the playback decision tree) encompasses the debug steps for all known problems, and allow all known problems to be automatically detected (detecting an event that occurs during the debug operation).]  (NOTE: The creation of a stable, predictable, and resilient production chain is equivalent to “reproducing a stable state of the network device,” and problems being automatically detected to “detecting an event that occurs during the debug operation.”)
 	“determining that the event caused the network device to change from the stable state to an unstable state” (column 9, lines 4-6 & 15-17 ).  [One aspect of the debugging is the ability to recursively walk down multiple tree branches during playback to allow determining that the event caused the network device to change from the stable state to an unstable state.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug and stabilize the network, as taught by Hockett; and such inclusion would have provided an alternative tool for using the tree to debug the network devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 8,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel does not teach:
“wherein generating the playback decision tree comprises:  generating a plurality of nodes that represent different states of the network device during the live operating session.”
“assembling the plurality of nodes into the playback decision tree.”
Hockett teaches:
wherein generating the playback decision tree comprises:  generating a plurality of nodes that represent different states of the network device during the live operating session” (column 6, lines 43-47; column 7, lines 1-2).  [The system creates a generic, annotated playbook tree and captures multiple developers' debugging processes as they debug a variety of problems; each file the developer looks at, and each command the developer enters, creates a node in the tree; the system links this debug tree path down to the underlying defect in a source control system.] (NOTE: Creating a generic, annotated playbook tree is equivalent to “generating the playback decision tree,” and the underlying defect in a source control system to “different states of the network device during the live operating session.”)
“assembling the plurality of nodes into the playback decision tree” (column 6, lines 28-34; column 8, lines 54-56; fig. 3, elements 300, 315, 320).  [Decision tree module 315, of program 300 generates a generic decision tree, based on the genericized information, and playback module 320 replays the steps of the decision tree for debug purposes; the system has the ability to link a known defect to a node in the tree, or linking resolution information to the tree node.]  (NOTE: Linking a known defect to a node in the tree, or linking resolution information to the tree node is equivalent to “assembling the plurality of nodes into the playback decision tree.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug and link defects into tree nodes, as taught by Hockett; and such KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 9,
Siebel in view of Hockett teaches all the limitations of parent Claim 8.
Siebel does not teach:
“predicting a future system fault based at least in part on the nodes assembled into the playback decision tree.”
Hockett teaches:
“predicting a future system fault based at least in part on the nodes assembled into the playback decision tree” (column 8, lines 54-56; column 9, lines 15-18 ).  [The system has the ability to link a known defect to a node in the tree, or linking resolution information to the tree node (column 8, lines 54-56).  The system saves specific tree path or multiple paths along with the defect, in the defect tracking system, and this allows easy debugging and automatic detection in the future (column 9, lines 15-18).] (NOTE: Linking a known defect to a node in the tree is equivalent to “system fault based at least in part on the nodes assembled into the playback decision tree,” and automatic detection in the future to “predicting a future system fault.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 10,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
“wherein collecting the telemetry data comprises collecting the telemetry data from a plurality of sensors that monitor a plurality of interfaces incorporated on a forwarding engine of the network device” (paragraphs [0054], [0158]; fig. 2, elements 202, 208).  [IoT applications differ from traditional enterprise applications both by their use of real-time telemetry data from smart connected products and devices ([0054]).  The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices, and the integration component 202 includes a message receiver, inbound queues, communication/retry logic, a message sender, outbound queues, components for MQ telemetry transport (MQTT), queuing services, and message services (a plurality of interfaces); the message receiver receives messages from one or more of the data sources 208, including data sensor data, time-series data, relational data, or any other type of data that may be provided by the data sources 208 ([0158]).]  (NOTE: Use of collecting the telemetry data from a plurality of sensors,” and various components of the integration component acquiring data to “monitor a plurality of interfaces.”)
Regarding Claim 11,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
“identifying a problem with the state of the network device ...” (paragraphs [0158], [0161]; fig. 2, element 202).  [The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices (the network device).  As the data are processed, the platform monitors the state of the load to ensure administrators are kept informed about the status of the data load and errors or warning encountered, and the integration component 202 tracks and stores the status of each processing step (identifying a problem with the state of the network device).]  (NOTE: The sensors/devices are equivalent to “the network device,” and the integration component tracking and storing the status to “identifying a problem with the state of the network device.”)
Regarding Claim 12,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
“wherein the telemetry data comprises at least one of: network topology data associated with the network device; environment data of the network device; configuration data of the network device; session data of the network device; event data of the network device; log files of the network device; and trace data of the network device” (paragraph [0158]; fig. 2, elements 202, 208).  [The integration component 202 includes components for: MQ telemetry transport (MQTT), queuing services, and message services; the message receiver receive messages from one or more of the data sources 208, including sensor data and time-series data (environment data of the network device).]  (NOTE: The sensor data and time-series data are equivalent to “environment data of the network device.”)
Regarding Claim 13,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel teaches:
“wherein the live operating session comprises a mode of operation in which the network device is deployed within a network and handles traffic within the network” (paragraph [0229]; fig. 2, elements 202, 208).  [With the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data; thus, the system 200 is able to manage exceptionally large data volumes and smart device network data delivered at high rates, while delivering high-performance levels.] (NOTE: The system being able to manage exceptionally large data volumes and smart device network data delivered at high rates, while delivering high-performance levels is equivalent to “which the network device is deployed within a network and handles traffic within the network.”)
Regarding Claim 14,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.

“recording one or more debug actions taken during the debug operation” (paragraph [0469]).  [The system handles constant streams of real-time events, sensor readings, user interactions, and application data produced by massive numbers of connected sensor devices and operational systems, and can be configured to log virtually any application or device event that occurs in the platform.]
Siebel does not teach:
“adding the debug actions to one or more nodes included in the playback decision tree to account for the debug actions in future debugging operations.”
Hockett teaches:
“adding the debug actions to one or more nodes included in the playback decision tree to account for the debug actions in future debugging operations” (column 7, lines 25-37 & 14-16).  [When a problem is being debugged, the developer uses a trace log collection set and a live system to navigate to multiple log files for noting important success and failure lines, runs additional commands, reviews command output, and views the live log files; the entire process is captured in the annotated playbook and when an expert debugs a similar problem, the session is merged into a merged into a playbook tree (column 7, lines 25-37).  The playbook tree can be analyzed to determine impact of future changes (column 7, lines 14-16).]  (NOTE: All the actions of the developer during debug are equivalent to “adding the debug actions to one or more nodes included in the playback decision tree to account for the debug actions,” and the analysis to determine impact of future changes to “future debugging operations.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15,
Siebel in view of Hockett teaches all the limitations of parent Claim 1.
Siebel does not teach:
“modifying the playback decision tree based at least in part on the debug operation.”
“performing an additional debug operation that, executes the modified playback decision tree.”
Hockett teaches:
“modifying the playback decision tree based at least in part on the debug operation” (column 7, lines 25-37).  [When a problem is being debugged, the developer uses a trace log collection set and a live system to navigate to multiple log files for noting important success and failure lines, runs additional commands, reviews command output, and views the live log files; the entire process is captured in the modifying the playback decision tree based at least in part on the debug operation).]  (NOTE: The debug session being merged into a playbook tree is equivalent to “modifying the playback decision tree based at least in part on the debug operation.”)
“performing an additional debug operation that, executes the modified playback decision tree” (column 7, lines 39-45).  [A second unskilled developer who wants to debug a similar issue on a different trace log collection set replays the existing playbook tree, pointing it to the new data set, which was stored in a generic way to easily replay the steps taken in the alternate data; the tool automatically opens a new collection set, and finds the relevant trace files and relevant trace lines.]  (NOTE: The different trace log collection set replaying the existing playbook tree is equivalent to “executes the modified playback decision tree,” and opening a new collection set, and finds the relevant trace files to “performing an additional debug operation.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to add all actions taken in the debug sequence to the playback tree for future use in debugging, as taught by Hockett; and such inclusion would have provided an additional tool for using the tree to debug the network devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
Siebel teaches:
“a collection module, stored in memory, that collects telemetry data that represents a state of a network device during a live operating session” (paragraphs [0158], [0161], [0687]; fig. 2, elements 202, 208).  [The integration component 202 includes an MQ telemetry transport (MQTT) component that receives messages from one or more of the sensor device data sources 208 including data, such as sensor data, time-series data, relational data, or any other type of data that may be provided by the data sources 208 ([0158]). The platform monitors the state of the data load to identify errors or warnings ([0161]).  A module, or layer of executable code is a single instruction, or many instructions, and can be distributed over several different code segments, among different programs, and across several memory devices ([0687]).] (NOTE: The equivalences are: MQTT component to “a collection module”; the sensor device to “network device”; data collected from the sources to “collects telemetry data”; the collection occurring to “a live operating session”; the monitoring of the state of the data load to “represents a state of a network device”; and the module stored on a memory device to “module stored in memory.”)
 “an analysis module, stored in memory that: derives, from the telemetry data, a set of steps for reproducing the state of the network device during the live operating session based at least in part on a set of rules” (paragraphs [0161], [0485]; fig. 2, element 202).  [The integration component 202 tracks and stores the status of each an analysis module”; tracking and storing the status of each processing step to “derives, from the telemetry data, a set of steps”; providing task-level status to “reproducing the state of the network device”; and the machine learning algorithms to “a set of rules.”)
“reproducing the state of the network device during the live operating session” (paragraph [0168]; fig. 2, element 204).  [The data services component 204 runs on top of an infrastructure of hundreds of nodes, possibly spread across different data centers in multiple geographic areas where small and large components fail frequently, and  manages a persistent state  in the face of these failures to provide reliability.] (NOTE: The managing of a persistent state during the session is equivalent to “reproducing the state of the network device during the live operating session.”)
“debugging the state of the network device” (paragraphs [0158], [0170]; fig. 2, elements 200, 202, 208).  [The integration component 202 provides sensor/device to communicate with the data sources 208, such as any devices or systems that include the sensors/devices (the network device).  The logging file system is configured to store data logs that reflect operation of the system 200, such as operations, errors (debugging the state of the network device), security, or other information about the integration component 202.]  (NOTE: The logging file system storing data logs that debugging the state of the network device.”)
 “at least one physical processor configured to execute the collection module, the analysis module, and the debug module” (paragraphs [0684], [0687]).  [The invention takes the form of program code (i.e., instructions) embodied in tangible media or any machine readable storage medium wherein, when the program code is loaded into and executed by a machine ([0684]).  A module, or layer of executable code is a single instruction, or many instructions, and can be distributed over several different code segments, among different programs, and across several memory devices (the collection module, the analysis module, and the debug module).] (NOTE: The several different code segments, among different programs, and across several memory devices are equivalent to “the collection module, the analysis module, and the debug module.”)
Siebel does not teach:
“an analysis module generates, based at least in part on the set of steps, a playback decision tree.” 
“a debug module, stored in memory, that performs a debug operation that executes the playback decision tree.”
Hockett teaches:
“generates, based at least in part on the set of steps, a playback decision tree” (column 6, lines 28-34; fig. 3, elements 300, 315, 320).  [Decision tree module 315, of program 300 generates a generic decision tree, based on the genericized information, and playback module 320 replays the steps of the decision tree for debug purposes.] analysis module,” and replaying the steps of the decision tree for debug purposes to “generates, based at least in part on the set of steps, a playback decision tree.”)
“a debug module, stored in memory, that performs a debug operation that executes the playback decision tree” (column 6, lines 28-29 & 52-55; column 5, lines 20-22 & 2-7; fig. 3, elements 300, 315, 320).  [Decision tree module 315 (a debug module), of program 300 generates a generic decision tree (column 6, lines 28-29).  During a debug session, the tree can be: (i) automatically replayed, (ii) summarized for quick viewing, and/or (iii) generically replayed on alternate captured data sets and/or alternate live systems (column 6, lines 52-55).  Any software module can be downloaded to a persistent storage device (column 5, lines 20-22).  Persistent storage include a solid state hard drive, a semiconductor storage device, read-only memory (ROM), erasable programmable read-only memory (EPROM), flash memory, or any other computer-readable storage media that is capable of storing program instructions or digital information (column 5, lines 2-7).]  (NOTE: The decision tree module during a debug session is equivalent to “a debug module performs a debug operation,” and to “executes the playback decision tree.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Siebel disclosure, the ability to playback the steps in the tree for debug, as taught by Hockett; and such inclusion would have provided an alternative tool for using the tree to debug the network devices, and would have been KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 17,
Siebel in view of Hockett teaches all the limitations of parent Claim 16.
Siebel does not teach:
“wherein, to perform the debug operation, the debug module reproduces, on a different computing device, the state of the network device during the live operating session.”
Hockett teaches:
“wherein, to perform the debug operation, the debug module reproduces, on a different computing device, the state of the network device during the live operating session” (column 6, lines 28-29 & 52-55; fig. 3, elements 300, 315, 320).  [Decision tree module 315, of program 300 generates a generic decision tree (column 6, lines 28-29).  During a debug session, the tree can be: (i) automatically replayed, (ii) summarized for quick viewing, and/or (iii) generically replayed on alternate captured data sets and/or alternate live systems ((column 6, lines 52-55).]  (NOTE: The decision tree module during a debug session is equivalent to “a debug module” which “reproduces the state of the network device during the live operating session.”)
Because both Siebel and Hockett teach systems which collect and analyze data using decision trees, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18,
Siebel in view of Hockett teaches all the limitations of parent Claim 16.
Siebel teaches:
“a detection module, stored in memory, that detects a triggering event on the network device at a certain point in time” (paragraph [0603]; fig. 34, elements 3204, 3414).  [At block 3414 of stream processing logic, the integration services module 3204 receives from the stream processing logic, an indication of an event, such as an alert, based on the processed data, which triggers the integration services module 3204  to take action, such as notifying an application or resource, internal or external to the enterprise Internet-of-Things application development platform 3002, about a real-time or near real-time condition.]  (NOTE: The integration services module is equivalent to “a detection module,” the indication of an alert to the “detecting a triggering event on the network device,” and real-time to “at a certain point in time.”)
“wherein the collection module collects at least a portion of the telemetry data in response to detecting the triggering event” (paragraphs [0158], [0603]; fig. 2, elements 202, 208; fig. 34, elements 3210, 3400, 3402, 3410).  [The integration component 202 the collection module) from one or more of the sensor device data sources 208.  At block 3416, the stream processor of the stream analytic services module 3210 receives a new stream of data, and in response to receipt of the new stream of data, the process 3400 proceeds to block 3402 to initiate another cycle of the process 3400.]  (NOTE: The MQTT component is equivalent to “the collection module,” which “collects at least a portion of the telemetry data”, and the receipt of the new stream of data to “detecting the triggering event.”)
Regarding Claim 19,
Siebel in view of Hockett teaches all the limitations of parent Claim 16.
Siebel teaches:
“wherein the triggering event comprises at least one of: a request from an administrator; an error detected on the network device; one or more pre-programmed rules; a health metric associated with the network device; and a performance metric associated with the network device” (paragraph [0604]; fig. 34, element 3400).  [The process 3400 can be used in various situations with respect to the energy industry and the utilities sector, where energy loss may be evidenced or caused by myriad occurrences, such as energy usage readings on inactive meters or sensors, tampered or bypassed meters or sensors, and malfunctioning meters or sensors; stream processing in accordance with the process 3400 can allow for rapid identification of meters or sensors potentially associated with energy loss.]  (NOTE: The malfunctioning meters or sensors are equivalent to “an error detected on the network device.” Because the triggering event comprises at least one of” only one of the options was examined.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose some of the elements of the instant application, including analysis and debugging of network data, including telemetry data or data coming from sensor devices. The analysis in some of the references is conducted via playback decision tree structures. 
John Charles Boocher et al. teach Gameplay Telemetry and Video Acquisition System. 
Joachim Thomsen et al. teach AI Extensions and Intelligent Model Validation for an Industrial Digital Twin. 
	Steven William Enck et al. teach Techniques to Provide Real-Time Processing Enhancements and Modeling for Data Anomaly Detection Pertaining to Medical Events Using Decision Trees.
Brian Field et al. teach Monitoring and Using Telemetry Data. 
Abhishek Sharma et al. teach Intelligent Edge Computing Platform with Machine Learning Capability.
Vinay Kolar et al. teach Detecting Bug Patterns across Evolving Network Software Versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454